Citation Nr: 1110015	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, CE and NW

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, in pertinent part, the RO denied service connection for right knee and bilateral shoulder disorders; and declined to reopen a claim for service connection for laxity of medial collateral ligaments and lateral collateral ligaments of the left knee.  

Regardless of the RO's action on the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue has been appropriately recharacterized.

The issues of a right knee, right and left shoulder disorders and the reopened claim for service connection for a left knee disorder pursuant to the adjudication below, are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied service connection for a left knee disorder.

2.  The evidence received since the August 1992 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board is reopening the Veteran's claim for service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. New and Material Evidence

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Veteran originally applied for service connection for a left knee injury in April 1992.  His claim was denied by a rating decision in August 1992 on the bases that he injured his left knee prior to service and was discharged due to a torn medial meniscus and torn lateral collateral ligament of the left knee; and the military held that a left knee disability existed prior to service and was not aggravated during.  The evidence of record at the time of the last final denial in August 1992 consisted of service treatment and medical records, to include reports of medical examination and history, VA examination for joints dated in June 1992, and private treatment reports unrelated to a left knee disability.  The Veteran's pre-induction examination in May 1969 shows he had a normal evaluation of the lower extremities and other musculoskeletal.  On his May 1969 pre-induction report of medical history he indicated a history of broken bones, but indicated he had no bone, joint, or other deformity or trick or locked knee.  A clinical record dated in December 1969 notes the Veteran related complaints of muscle strains in both legs to a skiing accident he had one month prior.  Objective evaluation revealed muscle pain in both thighs and calves for which he received treatment at that time.  A January 1970 report of medical examination shows a normal evaluation for the lower extremities and other musculoskeletal.  

In an October 1970 in-service orthopedic clinical record it was noted that the Veteran injured his left knee one year prior to entering service.  He was casted at that time.  It was further noted that the Veteran continued to have intermittent pain and stiffness in the joint after stress.  Following examination the impression was torn medical meniscus and lateral collateral ligament of the left knee, existed prior to enlistment.  In addition, in October 1970 the Medical Board had an evaluation conducted regarding the Veteran's left knee disorder.  The clinical record revealed the Veteran provided a history of multiple injuries to his knees while playing football and riding horses prior to his enlistment.  He reported his worst injury was a skiing injury which occurred approximately one year prior at which time he had knee effusion and locking.  Since that time he had intermittent medial knee pain, sensation of the knee giving way and locking of the knee.  The Medical Board found that the Veteran suffered from a torn medial meniscus and torn lateral collateral ligaments of the left knee which was not considered to have been incurred in or aggravated by service and recommended he be discharged from the service.  

The June 1992 VA examination of the joints reveals the Veteran suffered a severe twisting injury of his left knee in 1970 while aboard a submarine.  The Veteran reported that he had recurrent episodes of the left knee giving out and swelling until eight years ago when he fell from a truck because his knee gave out and he suffered a C4-C5 cord injury with secondary paraplegia.  At the time of the examination the Veteran was confined to a wheelchair.  He was diagnosed with left knee with resultant laxity of medial collateral ligaments and lateral collateral ligaments.

In July 2008, the Veteran submitted a formal application requesting entitlement to service connection for bilateral knee strain.  Pertinent evidence of record received since the August 1992 rating decision includes VA outpatient treatment records from April 2007 to February 2009, private treatment records dated variously from 1986 to 2008, medical statements from the Veteran's private physician, Dr. TC, dated in March 2009 and March 2010, respectively, and the Veteran's testimony from his March 2010 Board hearing.  

The Veteran essentially testified at the hearing that he injured his left knee in service.  He stated that he was required to crawl inside spaces on the ship where there was little room to move around and there were times when he was on his knees all day.  At one point when he came up his "leg was asleep."  Hearing Transcript (Tr.), pp.  19-21.  He stated that on one occasion "I went to get up and crawl out of there and I slipped and got my leg caught in a ...beam in there and I had come down and got wrapped up in that thing and hurt my left knee.  Both my legs were a little bit asleep."  Tr., p. 21.  Following that incident, the Veteran indicated that he was ordered to go to sick bay and was eventually found unfit for further duty due to his left knee disability.  Tr., pp. 21-22.

In the March 2009 medical opinion, Dr. TC noted that the Veteran had been his patient since March 1989 and that the Veteran has had difficulty with his knees dating back to injuries received while in the service.  Dr. TC stated the following: "it is my considered medical opinion that it is as least as likely as not that the above injuries were received and associated with his military service."  In his March 2010 statement, Dr. TC requested that his March 2009 letter be referenced.  He stated that he had reviewed the Veteran's service health records.  Based upon his review of the service health records, he concluded that the Veteran's left knee disability was not a pre-existing condition and that the in-service events produced the injuries as described by the Veteran.  

The Board finds that the Veteran's testimony at his Board hearing and the statements and opinion of Dr. TC are "new" in that they were not of record at the time of the August 1992 rating decision, and that Dr. TC's opinion is also material in that such evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely that the left knee disability shown in service was not the result of a pre-existing condition, but that in-service events produced the Veteran's currently claimed left knee disorder.  The Board presumes that this evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 C.F.R. § 3.156(a).  Having determined that the Veteran's claim has been reopened, the Board finds that further development is required before promulgating a decision on this matter.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee disorder, and to this extent only, the appeal is granted.


REMAND

As an initial matter regarding the remaining issues, a review of the record reveals the Veteran receives Social Security Administration (SSA) disability benefits.  In his application for VA compensation dated in April 1992, the Veteran indicated SSA benefits as a source of income.  In addition, in May 1992 correspondence to the Veteran from VA income from SSA was noted.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.

Further, under the VCAA, VA is obliged to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this instance, the Veteran's private physician, in a March 2009 letter, essentially indicates that there is a possible link between the Veteran's knees and shoulders disabilities and his military service.  As there is also some lay evidence of persistent symptoms of bilateral shoulder and knee disorders and lay evidence suggesting a relationship to a service injury, the low threshold for a VA examination of the bilateral shoulder and knee have been met.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration and copies of any medical records utilized in reaching that decision.

2.  After all outstanding records have been associated with the claims folder, the Veteran should be afforded an examination by an orthopedic specialist to determine the nature and etiology of his bilateral shoulder and knee disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination the examiner should identify any and all right and left shoulder and right and left knee disorders currently shown.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that right and left shoulder and right and left knee disorders arose during service or is otherwise related to  service.  

For any left knee disorder diagnosed, the examiner should offer an opinion on the following:

Based on a review of the record, to include the Veteran's service treatment records, VA treatment records, and lay statements, did any left knee disability clearly and unmistakably pre-exist his entry into active duty?  Please identify and discuss the evidence that supports your conclusion.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing left knee disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's left knee disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's left disability is casually related to any incident of service, to include his in-service left knee complaints and treatment?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology, and the positive nexus opinion of the Veteran's private physician, Dr. TC.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


